UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4534


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER JAMES ALLEN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cr-00379-CCE-1)


Submitted: January 25, 2019                                  Decided: February 13, 2019


Before WILKINSON and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. JoAnna Gibson McFadden, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In accordance with a written plea agreement, Christopher James Allen pled guilty

to possession of a firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2012), and was

sentenced to 34 months in prison. Allen appeals. His attorney has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), questioning whether the

district court erred in imposing sentence but concluding that there are no meritorious

issues for appeal. Allen was advised of his right to file a pro se brief but has not filed

such a brief. We affirm.

       The district court properly calculated Allen’s Guidelines range, considered the 18

U.S.C. § 3553(a) (2012) sentencing factors and the arguments of the parties, and

provided a sufficiently individualized assessment based on the facts of the case. In

imposing sentence, the court remarked on Allen’s lengthy criminal history and the need

to protect the public. The court also was concerned that Allen had tested positive for

drugs while on pretrial release. Allen’s within-Guidelines sentence is presumptively

reasonable, and Allen failed to rebut the presumption. See Gall v. United States, 552

U.S. 38, 51 (2007); United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).

       Pursuant to Anders, we have reviewed the entire record and have found no

meritorious issues for appeal. Accordingly, we affirm Allen’s conviction and sentence.

This court requires that counsel inform Allen, in writing, of the right to petition the

Supreme Court of the United States for further review. If Allen requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must

                                            2
state that a copy thereof was served on Allen. We deny the motion for appointment of

new counsel and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                          3